Citation Nr: 1740939	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-50 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 13, 2009 for the initial grant of service connection for major depressive disorder with substance abuse.


REPRESENTATION

Veteran represented by:	C. H. Thornton, Jr., Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that granted service connection for major depressive disorder, effective March 13, 2009 (the date of claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an August 2003 decision, the Board denied reopening a claim for service connection for depressive disorder.

2. In March 2009, the VA received a new claim for service connection for depressive disorder.

3. In a March 2016 rating decision the Veteran's claim for service connection for depressive disorder was granted effective March 13, 2009, the date the Veteran's claim to reopen was received by VA.


CONCLUSIONS OF LAW

1. The August 2003 Board decision denying service connection for a depressive disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2003).

2. The criteria for an effective date earlier than March 13, 2009 for the initial grant of service connection for major depressive disorder with substance abuse have not been met. 38 U.S.C.A. § 5110  (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran's claim for service connection for major depressive disorder was granted.  He then appealed the downstream issue of the assigned effective date.  As the original claim was granted, there are no further notice requirements with regard to that issue.  Moreover, no dispute has been raised with regard to either the duty to notify or the duty to assist.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran was afforded the opportunity to present testimony at a videoconference hearing before the undersigned Veterans Law Judge.

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Earlier Effective Date

Effective dates for an award of benefits, including those benefits awarded because of new and material evidence, are generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  See Akers v. Shinseki, 673 F.3d 1352, 1357 (Fed. Cir. 2012).  The effective date for the evaluation of an award of disability compensation, or a claim reopened after a final disallowance will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

The Veteran was awarded a 100 percent disability rating pursuant to a March 2016 rating decision.  The effective date assigned to the award of this benefit was March 13, 2009, the date his claim to reopen was received by VA.  The Veteran asserts that the effective date should go back to 1993, the date he was awarded disability benefits from the Social Security Administration.  

In February 1994 the Veteran filed a claim seeking service connection for a nervous condition, currently characterized as depressive disorder.  The claim was denied by an April 1994 rating decision.  The Veteran failed to timely appeal and the April 1994 rating decision became final in April 1995.  

The Veteran attempted to reopen but was denied by a May 1998 Board decision.

In January 1999, the Veteran filed to reopen his claim for service connection for depressive disorder.  The claim was denied in a September 1999 rating decision.  The Veteran timely appealed, and the request to reopen was ultimately denied in an August 2003 Board decision.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

Between August 2003 and March 2009, many documents were added to the Veteran's claims file, but none of these documents may be construed as either a formal or informal claim for service connection for an acquired psychiatric disability.  For example, in March 2006, the Veteran discussed how his foot problems had caused depression, but he conveyed no intention of a desire to file a claim for service connection at that time.  

In March 2009, the Veteran specifically contacted VA by phone to inform them that he wanted to open a claim for PTSD and a depressive disorder.  As such, it was clear he knew how to file a claim.  In September 2009, the RO denied service connection for the claimed disability and denied reopening of the service connection claim, finding an absence of new and material information.  After timely appeal, a January 2014 Board decision reopened the claim, and service connection was ultimately awarded by a November 2015 Board decision.  The effective date was eventually assigned as of the date the Veteran's claim to reopen was received in March 2009.

In this case, the Veteran's grant of benefits is based on new and material evidence submitted during the appeals period for his March 2009 claim for service connection.  Prior to the March 2009 claim, in January 1999, the Veteran made a claim for service that was ultimately denied in an August 2003 Board decision.  Where a previous claim for service connection was denied in a Board decision, such disallowance is final on the date the Board decision was signed. 38 U.S.C.A. § 20.1100.  As such, the pertinent final disallowance for the claim of service connection for depressive disorder is the August 2003 Board decision.    

Once the final disallowance has been identified, the remaining determination is the date the new claim was received by VA.  Here the evidence of record indicates that after August 2003, the Veteran next sought service connection for depressive disorder in March 2009.  Of note, the record is silent for any indication of attempts to reopen, submit new evidence, or other correspondence related to service connection for a depressive disorder from August 2003 until March 2009. 

Based on the foregoing, the earliest effective date that can be granted is March 13, 2009, the first date the Veteran's claim was received after a final disallowance.

In reaching this conclusion, the Board would like to express that it is extremely sympathetic toward the Veteran's claim, and grasps the challenge of understanding the VA benefits system.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  While the Veteran was clearly awarded Social Security Administration (SSA) disability in the early 1990s, as was explained at the Veteran's Board hearing, there are different standards for VA and SSA.  Moreover, while effective dates are sometimes difficult to understand, the Board review of the highly technical award of an effective date in this case confirms that the awarded date was correct. 


ORDER

An effective date earlier than March 13, 2009 for the initial grant of service connection for major depressive disorder with substance abuse is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


